[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR MODIFICATION OF CHILD SUPPORT DATED AUGUST 5, 1991 (NO. 149.00)
This is a memorandum of decision on a motion for modification of child support that is dated August 5, 1991, and appears in the court file as motion 149.00. This matter came to the court and the court heard testimony from the husband and wife and listed to the arguments of counsel and has reviewed all of the exhibits in the case as well as the calculations concerning the child support guidelines. The court has considered all of the relevant statutory criteria including, but not limited to, Connecticut General Statutes 46b-86 and the child support guidelines.
The court finds that there has been a substantial change in circumstances since the judgment of the court on January 18, 1982. The husband's income has gone from $41,500.00, based on his financial affidavit of January 11, 1982, to $102,500.00 from earnings plus his Army Reserve income of approximately $5,800.00.
The parties have argued alternately that, since the guidelines only go up to $1,500.00 and he earns more than that, the guidelines are not applicable. Also, the argument is made that the guidelines should be projected out beyond the $1,500.00 range.
The guidelines provide some guidance when they say the following quote: "When the combined family income exceeds the cap, the guidelines do not apply except that the order should not be less than that which is applicable at the highest income level within the guidelines, subject to the court's discretion."
Attorney Myers has submitted his computation of the guidelines, and the noncustodial parent's share based on his computation was $262.08. Although the wife has had a substantial increase in earnings from the date of the dissolution, that is covered in the child support guidelines computation.
The court finds that the instructions of the guidelines as well as a review of the deviation criteria finds no reason for this court to deviate from the guideline computation. Accordingly, the order of the court providing for $100.00 per week child support is modified to $262.00 per week CT Page 8307 child support for the remaining minor child. In all other respects the order of January 18th, 1982 is to remain in full force and effect.
EDWARD R. KARAZIN, JR., JUDGE